Citation Nr: 0638472	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of posterior lumbar interbody fusion, 
spondylolisthesis, and disc narrowing with desiccation of the 
disc, all at disc level L4/5, due to VA back surgery 
performed in April 1997.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right lower extremity radiculopathy, due to VA back surgery 
performed in April 1997.

3.  Entitlement to an increased disability rating in excess 
of 20 percent for avulsion and neuropathy left 
musculocutaneous nerve (dominant).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to February 
1968, from November 1973 to March 1979, and from June 1979 to 
August 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
During the course of this appeal, the veteran's file was 
transferred to the RO in Huntington, West Virginia.

The issue of an increased disability rating in excess of 20 
percent for avulsion and neuropathy left musculocutaneous 
nerve (dominant) is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The residuals of posterior lumbar interbody fusion, 
spondylolisthesis, and disc narrowing with desiccation of the 
disc, all at disc level L4/5, which developed subsequent to 
VA back surgery performed in April 1997, was not the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, and was not the result of an event not 
reasonably foreseeable.

2.  The right lower extremity radiculopathy, which developed 
subsequent to VA back surgery performed in April 1997, was 
not the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, and was not the result of 
an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of posterior lumbar 
interbody fusion, spondylolisthesis, and disc narrowing with 
desiccation of the disc, all at disc level L4/5, due to VA 
back surgery performed in April 1997, are not met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2006).

2.  The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for right lower extremity radiculopathy 
due to VA back surgery performed in April 1997, are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.358, 
3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO's letter in 
April 2004, as well as other letters, rating actions, 
statement of the case and supplemental statement of the cases 
advised the veteran of the foregoing elements of the notice 
requirements.  See Overton v.  Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  First, the Board notes that the 
initial adjudication in this matter occurred prior to the 
enactment of the Veterans Claims Assistance Act of 2000.  In 
addition, the content of the notice subsequently provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify, and the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified 
pertinent private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the veteran 
has been provided with a VA examination to assess the 
underlying medical issues which must be considered in 
adjudicating the veteran's claims herein.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In August 2005, the veteran submitted a private treatment 
report, dated in July 2005, directly to the Board.  The 
veteran did not submit a waiver of RO consideration of this 
evidence.  The Board has reviewed this evidence and finds 
that it is not relevant to the issues addressed herein.  
Thus, a remand is not necessary to allow for the RO to first 
consider this additional evidence.  See 38 C.F.R. § 19.31 
(2006).

More recently, in December 2005, the veteran submitted an 
additional private treatment record, dated in November 2005, 
directly to the Board without a waiver.  This treatment 
record included a detailed physical examination, and also 
noted the physician's opinion that the veteran's current low 
back and lower extremity problems are due, at least in part, 
to his surgery in 1997.  Nevertheless, the Board does not 
find that the veteran's claims for compensation under 
38 U.S.C.A. § 1151 need to be remanded for the RO to first 
consider this additional evidence.  As noted in the decision 
below, there is no dispute that the veteran developed 
additional disability of the low back and right lower 
extremity following his low back surgery in April 1997.  
Moreover, this evidence does not show, or otherwise suggest, 
either (1) that the veteran's current conditions were the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment; or (2) that the veteran's current conditions were 
not reasonably foreseeable.  38 U.S.C.A. § 1151.  Thus, this 
piece of evidence is not pertinent to the veteran's current 
claims.  See 38 C.F.R. § 20.1304(c) (2006) (evidence is not 
pertinent if it does not relate to or have a bearing on the 
issue).  

For much the same reason, the Board does not find it 
necessary to obtain updated treatment records from N. Pagano, 
D.C., as additional records showing current treatment for the 
veteran's low back and right lower extremity disorders will 
not have any bearing on the veteran's claims for compensation 
under 38 U.S.C.A.§ 1151.  See 38 C.F.R. § 3.361(c)(1) (merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause).  

In its Informal Brief, dated in March 2006, the veteran's 
representative argues that the RO failed to comply with all 
of the instructions contained in the Board's March 2004 
remand.  Specifically, the veteran's representative argues 
that the veteran should have been scheduled for two separate 
VA examinations, both orthopedic and neurological, and the 
RO's failure to obtain two separate examinations requires a 
remand in this matter.  See Stegall v. West, 11 Vet. App. 268 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  The Board disagrees with the veteran's 
representative's contentions.  Specifically, a review of the 
June 2005 VA examination revealed that it was performed by a 
qualified medical care profession, who had reviewed the 
veteran's claims folders; that the report discussed both the 
neurological and orthopedic aspects of the veteran's claimed 
conditions; and that the examiner responded fully to the 
medical questions put forth in the Board's remand.  Thus, the 
Board finds that the RO has satisfied the orders of the 
Board's March 2004 remand.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.  

Analysis

The veteran asserts that his low back pain worsened and that 
he developed right lower extremity radiculopathy as a result 
of the VA back surgery he underwent in April 1997.  

The applicable law under 38 U.S.C.A. § 1151 requires evidence 
of VA negligence or fault, or an event not reasonably 
foreseeable.  

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.358.

The question of whether VA provided negligent treatment of 
the veteran requires competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran has 
provided testimony and various lay statements in support of 
his claims.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent 
as to whether VA provided negligent treatment.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 C.F.R. § 3.361(d)(2).

At the May 2003 videoconference hearing before the Board, the 
veteran testified that his low back pain worsened and that he 
developed right lower extremity radiculopathy, following his 
VA back surgery in April 1997.  The veteran testified that 
the complications he is experiencing from his back surgery 
are not normal residuals and are unexpected.  The veteran 
testified that since the surgery, he has lost much of the 
sensation in his right leg, and that he falls down a lot as a 
result.  He also testified that he has problems with severe 
pain and bending of the lumbar spine.  

A private treatment report, dated in May 1994, noted that the 
veteran injured his low back and neck in a rear-end collision 
in June 1992.  The report noted that he continued to have 
some intermittent low back pain and indicated that his neck 
would pop and crack at times.  

A private trauma evaluation, dated in March 1996, noted an 
initial diagnosis of cervical strain/sprain syndrome, 
thoracolumbar sprain/strain syndrome with radiculopathy, rule 
out nerve root impingement.  A magnetic resonance imaging 
scan (MRI) of the lumbar spine, performed in December 1995, 
revealed spondylolisthesis, L4 and L5 with narrowing of the 
disc space, and marked desiccation of the disc at L4-5.  The 
report noted that the veteran had received physician therapy, 
but continued to complain of constant neck and back pain with 
spasms involving both areas, as well as intermittent pain 
involving his right leg as well.  Physical examination of the 
thoracolumbar spine revealed 2+ paravertebral spasm with 
tenderness in the region of T10 through L5 at the midline.  
The report noted that the veteran had a car accident in 
October 1995, which had aggravated his prior back condition 
to the point that he now needed surgery, and should have his 
spine fused.  The report listed final diagnoses of cervical 
disc herniation, C4-5 and C5-6; and lumbar disc syndrome with 
spondylolisthesis, L4-5, Grade II.  It also noted the 
examiner's opinion that the veteran was not able to carry on 
any 


meaningful work activity, and was totally disabled.  The 
examiner also noted that this disability was permanent in 
nature.

A treatment summary report, dated in March 1996, was received 
from R. Lacy, D.C.  The report noted the veteran's complaints 
of constant severe lumbar pain that gets excruciating, with 
daily radicular pain in numbness in the left leg to the 
bottom of the foot.  The report also noted that the right leg 
had numbness and pain intermittently, and that he had 
"buzzing" in the bottoms of both feet.  The report 
concluded with diagnoses of permanent and stationary moderate 
cervical strain/sprain with associated radiculitis and 
cervical/cranial syndrome; moderate lumbar strain/sprain with 
myofascial with radiculitis; spondylolisthesis, L4-L5; and 
cervical and lumbar discopathy confirmed by MRI.  

A hospitalization report, dated in April 1997, noted that the 
veteran was hospitalized for a L4-L5 posterior lumbar 
interbody fusion.  The report noted the veteran's prior 
history of low back pain radiation down into his left leg, 
and occasionally down into his right leg.  It also noted his 
history of severe muscle spasms in his back and leg and some 
constipation.  The surgery was performed on April 17, 1997, 
and the veteran was discharge on April 24, 1997. 

An operative report, dated in April 1997, noted that the 
veteran underwent status numerous surgical procedures, 
including post L4/5 posterior lumbar intrabody fusion; left 
posterior iliac crest bone graft harvest; L4-5 diskectomy; 
bilateral L5, L4 foraminotomies; bilateral L4 inferior 
fasciectomy; L4, L5 laminectomy; bilateral L4, L5 
intersegmental fusion with instrumentation of Achromatic 
pedicle screw fixation; and placement of carbon fiber cages 
at L4-5 times 2.  The report noted that the veteran tolerated 
this operation well, and that there were no complications.  
It also noted that the veteran was neurologically intact in 
the recovery room.  A treatment report, dated in April 1997, 
noted that the veteran was informed of the nature of these 
procedures, and that he consented to such procedures being 
performed.  

A treatment report, dated in May 1997, noted the veteran's 
complaints of right leg pain and weakness.  The report noted 
an impression of normal post operative spinal fusion.

A treatment report, dated in July 1997, noted the veteran's 
complaints of weakness and instability in the right lower 
extremity when walking.  The report noted that his pain had 
significantly decreased and that weakness and right 
parasthesias, lateral and posterior calf had increased.  The 
report noted that the veteran was started on physical 
therapy.  

A private treatment report, dated in June 1997, was received 
from Dr. Lacy.  The report noted the veteran's complaints of 
constant and severe pain in the lumbar region with weakness 
in the back and legs.  The report noted diagnoses of L4-5 
post surgical lumbar intravertebral fusion pain syndrome; L4-
5 spondylolisthesis; severe post surgical disc syndrome, and 
severe lumbar radiculitis.  Dr. Lacy noted that the veteran 
was "still in a very acute phase of his post surgical 
healing process.  I am optimistic that his symptomatic 
picture should continue to improve and he was told he should 
not be anxious as he underwent extensive surgery only 
approximately eight weeks ago."  Dr. Lacy also noted that he 
strongly agreed with the veteran's prescribed physical 
therapy to attempt to reduce the pain and spasms, and 
increase the range of motion in and strength of the veteran's 
back and lower extremities.  

A private treatment report, dated in October 1999, was 
received from Dr. Lacy.  The report noted that damaged 
tissues in the cervical and lumbar region healed fibrotically 
causing permanent lesions, which are a source of nerve 
irritation that the veteran will continue to perceive as pain 
in the future.  The report noted that the April 1997 VA 
lumbar surgery apparently resulted in right lower extremity 
nerve damages or interferences.  The report noted that the 
veteran should perform daily passive and extremity stretching 
and strengthening to help avoid and regression of his 
conditions.  

A treatment report, dated in February 2000, noted an 
impression of right L5 


radiculopathy.  The report noted that an MRI of the veteran 
lumbar spine revealed his surgically implanted screws to be 
in satisfactory position.

In August 2000, a VA examination of the spine was conducted.  
The report noted that the veteran's claims folder had been 
reviewed, and included a recitation of the veteran's 
pertinent medical history.  Physical examination revealed 
pain and limitation of motion in the lumbar spine.  The 
report also noted reduced muscle strength of 4/5 in the right 
lower extremity, as well as numbness about the anterior 
aspect of the tibia.  The report concluded with an impression 
of L4-5 spondylolisthesis status post instrumented fusion, 
with continued back and leg pain.  The VA examiner noted that 
the veteran's right leg pain was related to his back 
condition, and that this residual numbness was not likely to 
resolve regardless of what is done to his back.  

A private treatment report, dated in November 2000, noted 
that the veteran was experiencing radicular symptoms into his 
lower extremities stemming from nerve root irritation or 
interference.  The report noted that an electromyogram (EMG), 
performed in April 2000, had confirmed L5 right 
radiculopathy.

An opinion letter, dated in June 2001, was received from Dr. 
Lacy.  In his letter, Dr. Lacy noted that he had treated the 
veteran on numerous prior occasions since November 1994.  The 
report noted that the veteran underwent a posterior interbody 
fusion of L4/L5 for stabilization of a spondylolisthesis of 
L4/L5 in 1997 at the VA hospital in Tampa, Florida.  Dr. Lacy 
noted that since his surgery, the veteran has been treated 
for chronic lumbar pain with associated lower extremity 
radiculitis/weakness.  Dr. Lacy further opined that the 
veteran's post surgical lumbar condition and symptoms were 
beyond what would be expected as residual effects of this 
type of surgery.

An opinion letter, dated in December 2002, was received from 
S. Miller, D.C.  The letter noted the veteran's history of 
falling on several occasions since his back surgery in April 
1997.  It also noted that the front of the veteran's right 
leg from the knee down to his foot is numb, and that he has 
the sensation of wearing a permanent tightly fitting stocking 
glove around his lower right leg.  Dr. Miller opined that the 
difficulties the veteran is experiencing are far beyond what 
is normally expected from his type of surgery. 

In June 2005, a VA examination of the spine was conducted.  
The report noted that the veteran's claims folders had been 
reviewed, and included a recitation of the veteran's 
pertinent medical history.  The report noted the veteran's 
history of three separate automobile accidents in 1991, 1993 
and 1995.  Post operatively, the report noted the veteran's 
history of pain in the lumbar spine, weakness in his right 
leg, and neuropathy of both feet.  Physical examination 
revealed pain and a reduced range of motion of the lumbar 
spine.  Paraspinal muscle spasm was noted in the presacral 
area, worse to the right than the left.  The report noted 
that the veteran could barely rock back on his right foot, 
and was unable to walk on his right heel without losing his 
balance.  Increased reflex tenderness to the right calf as 
compared to the left was noted.  The report concluded with 
diagnoses of acquired spondylolisthesis of lumbar spine in 
1995, post operative laminectomy fusion at L4-L5; and lumbar 
radiculopathy from 1995 to 1997 of the right leg.  The 
examiner noted that the report of an MRI in May 1991 showed 
collapse of disc space at L4-5 spondylolisthesis and spinal 
stenosis.  The VA examiner then opined that there was no 
evidence in review of the records and final results that 
there was any carelessness, neglect, lack of proper skill, 
error in judgment in the management of the veteran's back 
condition, and that the veteran's current conditions were 
possible complications of back surgery.  The examiner noted 
that the veteran had a good surgical result with correction 
of the spondylolisthesis solid fusion of L4-5 vertebra and 
adequate laminectomy, and that he continued to have chronic 
back pain, and right leg radiculopathy.

Based upon its review of the veteran's claims folders, the 
Board finds that the veteran did have complications following 
the April 1997 surgery.  Nevertheless, the preponderance of 
the evidence does not show that the residuals of posterior 
lumbar interbody fusion, spondylolisthesis, and disc 
narrowing with desiccation of the disc, all at disc level 
L4/5, and the right lower extremity radiculopathy, were the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance 


of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or that these 
conditions were not reasonably foreseeable.

Although the competent medical evidence of record supports 
the veteran's contention that he has additional disability 
arising from his VA back surgery performed in April 1997, the 
preponderance of the medical evidence is that the veteran's 
current back and lower right extremity disabilities were not 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
in the veteran's medical care.  The VA examiner's opinion in 
June 2005, which is the only competent opinion which 
addresses this issue, does not support the veteran's claims 
herein. 

As to the remaining issue, whether the proximate cause of a 
veteran's additional disability of the low back and right 
lower extremity was an event not reasonably foreseeable is to 
be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).

Based upon its review of the record, the Board finds that the 
veteran's residual lumbar spine and right lower extremity 
conditions were reasonably foreseeable.  In making this 
determination, the Board finds the VA examiner's June 2005 
opinion to be most persuasive in this matter.  In making this 
determination, the Board finds the opinion reached by the VA, 
i.e. that these conditions were "possible complications" of 
back surgery, directly addresses the issue of whether these 
results were foreseeable.  In contrast, the private 
chiropractors' opinions in this matter are couched in terms 
indicating that the veteran's current conditions were beyond 
the normal outcome of this type of back surgery.  Missing in 
these statements, however, is any clear opinion as to whether 
the veteran's post surgical lumbar spine and right lower 
extremity conditions were reasonably foreseeable outcomes of 
the veteran's April 1997 back surgery.  The issue is not 
whether the outcome was normal, but whether the outcome was 
in fact reasonably foreseeable.

The Board further notes that a review of the veteran's 
extensive post surgical treatment reports, including the 
treatment reports from Dr. Lacy, failed to indicate or 
suggest that the veteran's conditions of the lumbar spine and 
right lower extremity following his VA back surgery in April 
1997 were somehow unforeseeable complications of back 
surgery.  The report of an MRI examination of the lumbar 
spine, dated in February 2000, revealed the veteran's 
surgically implanted screws to be in satisfactory position.

Based on these factors, the Board finds that the criteria for 
compensation under 38 U.S.C.A. § 1151 have not been met.  As 
the preponderance of the evidence is against the veteran's 
claims for compensation for low back and right lower 
extremity disabilities due to VA back surgery performed in 
April 1997 under 38 U.S.C.A. § 1151, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of posterior lumbar interbody fusion, 
spondylolisthesis, and disc narrowing with desiccation of the 
disc, all at disc level L4/L5, due to VA back surgery 
performed in April 1997, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right lower limb radiculopathy, due to VA back surgery 
performed in April 1997, is denied.

   
REMAND

The veteran is seeking an increased disability rating in 
excess of 20 percent for avulsion and neuropathy left 
musculocutaneous nerve (dominant).

In December 2005, the veteran submitted a treatment report 
from his private physician, N. Pagano, D.C., dated in 
November 2005, directly to the Board.  A review of this 
record reveals that it is relevant to issue of rating the 
veteran's avulsion and neuropathy left musculocutaneous nerve 
(dominant).  This evidence has not previously been considered 
by the RO in adjudication the veteran's claim as to this 
issue, and a waiver of this evidence is not currently of 
record.  Accordingly, the Board must return the case to the 
RO for consideration of the additional evidence and issuance 
of a supplemental statement of the case.  See 38 C.F.R. 
§ 19.31 (2006).

The Board also notes that a statement from the veteran, dated 
in December 2005, requested that updated private treatment 
records from N. Pagano, D.C., be obtained in support of his 
claim.  Thus, the Board finds that the RO, with all necessary 
assistance from the veteran, should attempt to obtain all of 
the veteran's updated treatment records in this matter.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
avulsion and neuropathy left 
musculocutaneous nerve (dominant), since 
May 2004; as well as all of the veteran's 
treatment records from N. Pagano, D.C.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims folder.  

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claim remaining on appeal must be 
readjudicated, including consideration of 
all new evidence received since the last 
supplemental statement of the case.  If 
this issue remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


